EXHIBIT 99.9 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries. The MD&A of financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes for the period ended June 30, 2011, which are prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”), as well as the Company’s 2010 Annual Consolidated Financial Statements and the MD&A included in the Company’s 2010 Annual Report, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Unless otherwise noted, all currency amounts are in US dollars and all tabular amounts are in millions. This MD&A has been prepared as of August 15, 2011. Additional information, including our 2010 Annual Consolidated Financial Statements, annual information form, and MD&A for the year ended December 31, 2010, is available on SEDAR at www.sedar.com.For a discussion of the Company’s adoption of International Financial Reporting Standards (“IFRS”), refer to page 24 of this MD&A. This MD&A contains “forward-looking information and statements” that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information”.The reader is cautioned not to place undue reliance on forward-looking statements. SECOND QUARTER HIGHLIGHTS AND SIGNIFICANT ITEMS ● The Company’s Mineral Park mine set a record for both copper and molybdenum production. Copper production totalled 11.2 million pounds (10.4 million pounds in concentrates and 0.8 million pounds of cathode copper) and 1.8 million pounds of molybdenum. The increased production is attributable to improved copper and molybdenum recoveries and increased mill throughput during the quarter of 2011. Recoveries were 76.6% for copper and 73.6% for molybdenum and mill throughput averaged a record of 32,260 tons per day (tpd). ● Net income of $24.0 million ($0.12 per share) for the quarter (includes a one time charge of $2.8 million related to the Creston Moly acquisition) as compared to a net income of $22.9 million ($0.12 per share) for the comparable quarter of 2010. ● Revenues of $72.4 million for the quarter, an increase of $27.5 million, or 61%, over the comparable quarter of 2010. - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 ● *Cash costs in the quarter for copper was $2.29 per pound and for molybdenum was $12.10 per pound, or 11% and 18%, respectively lower than the first quarter of 2011. ● Earnings from operations of $17.8 million (or nearly 25% of total revenues), representing an $8.0 million increase, or 82% increase, over the comparable quarter of 2010. ● *The Company recorded earnings before interest, tax, depreciation, and amortization (EBITDA) of $29.2 million for the quarter as compared to $29.1 million for the second quarter of 2010. ● Net cash from operations at the Company’s wholly owned Mineral Park Mine was $23.5 million for the quarter, compared to a negative $3.1 million in the second quarter of 2010. ● Capital expenditures of $19.7 million for the quarter included $15.7 million for the Phase 2 mill expansion and $4.0 million for the natural gas turbine installation at Mineral Park mine. The turbine was placed into service on August 15, 2011. Phase 2 mill expansion construction is complete and ore throughput will begin ramping up. The second ore crusher is expected to be completed and placed into service by mid-September, increasing the ore throughput to the design rate of 50,000 tpd. ● On June 22, 2011, the Company acquired all the outstanding common shares of Creston Moly Corp. (Creston Moly) by way of a previously announced plan of arrangement. Three Month Overview June 30 Gross Sales Revenue ($ millions) Copper Produced (lbs millions) Total cash cost per pound of copper produced ($) 2.29 Molybdenum Produced (lbs millions) Total cash cost per pound of molybdenum produced ($) 12.10 Copper sold (lbs millions) Molybdenum sold (lbs millions) Net income for the period ($ millions) Earnings per common share ($) 0.12 Cash flow from (used in) operating activities ($ millions) ) Cash, restricted cash & short-term deposits ($ millions) *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 20 below. - 2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 Mineral Park Phase 2 Expansion Update The Phase 2 construction and expansion of milling capacity to 50,000 tpd is nearly complete and commissioning is expected to begin in mid-August and be fully completed by the middle of September 2011. Current status as of August 15, 2011 is as follows: ● The 37 megawatt turbine generator construction and testing was completed on August 12, 2011 with commercial operation commencing on August 15, 2011. ● Phase 2 ball mills construction is complete. ● Phase 2 rougher flotation cells construction is complete. ● The waterline and well construction is complete; three wells energized mid-August with the final well expected to be energized early this September. ● Phase 2 crusher installation is progressing well and is expected to be completed by mid-September 2011. ● As of July 31, 2011, the Company is expecting an additional $8.8 million of capital expenditures for the Phase 2 expansion, which includes the final capital required for the commissioning and commencement of commercial operation of the natural gas turbine. OVERVIEW The Company is a natural resource company engaged in the mining, development and exploration of its mineral properties in the United States of America and Mexico. The Company’s principal assets are its 100% owned Mineral Park mine (“Mineral Park Mine”), a producing copper/molybdenum mine located near Kingman, Arizona, its 100% owned El Pilar (“El Pilar”) copper exploration and development project located in Northern Mexico, and its 100% owned El Creston (“El Creston”) molybdenum exploration and development project located in Northern Mexico. The Company acquired 100% of the shares of Mineral Park Inc. (“MPI”) which holds the Mineral Park Mine from Equatorial Mining North America, Inc. (“EMNA”) in 2003. El Pilar was acquired in 2009, through the acquisition of Stingray Copper Incorporated. El Creston was acquired in June 2011, through the acquisition of Creston Moly Corp. Mineral Park Mine Since 2009, the Company has completed construction, commissioning and commercial production of the Phase 1 and Phase 1.5 mill expansions at the Mineral Park Mine increasing capacity from a 25,000 tpd mill to capacity of 30,000 - 35,000 tpd. For the three months ended June 30, 2011, Mineral Park Mine produced a record of 11.2 million pounds of copper and 1.8 million pounds of molybdenum. -3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 In September of 2011, the Company anticipates completing the commissioning of the Phase 2 expansion of the mine and ore processing facilities thereby increasing ore throughput to 50,000 tpd and resulting in a substantial increase in the copper and molybdenum production and a decrease in unit cost of sales.The gas turbine commenced service on August 15, 2011 and will supply the power for the Phase 2 incremental power requirements.The Company’s estimate for copper and molybdenum production for 2011 is as follows: (in millions of pounds) Copper Molybdenum Actual 1st quarter 2011 2nd quarter 2011 Forecast 3rd quarter 2011 4th quarter 2011 Total forecast 2011 Due to a delay of the scheduled start for ramping up of Phase 2, the third quarter of 2011 forecast has been adjusted downward from 14.1 million pounds to 12.0 million pounds of copper, and molybdenum production adjusted from 1.8 to 1.7 million pounds. El Pilar As a result of a successful crib and column testing program performed earlier in 2011 using ore samples from the El Pilar project, the Company is proceeding with an optimized feasibility study incorporating the run-of-mine development option for El Pilar.Run-of-mine leaching will eliminate the capital and operating costs associated with the crushing plant for El Pilar. The Company anticipates El Pilar to be a conventional open pit, run of mine, heap leach copper project and currently anticipates completing an optimized feasibility study and a development decision during the third quarter of 2011. -4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 Project updates: ● Engineering and cost estimation efforts continued on the El Pilar Project optimized feasibility study and 43-101 report as scheduled. ● Mine plans for the El Pilar resources were completed for purposes of the optimized feasibility study. ● Modified environmental permit application (MIA) and soil use (CUS) are completed and prepared for submittal in the third quarter of 2011. ● Archaeological survey of the El Pilar property completed by Instituto Nacional de Antropologia e Historia (INAH). ● Continued metallurgical testing of resource samples representing the full range of expected copper grades and acid soluble copper is scheduled to be completed during the third quarter of 2011. ● On March 9, 2011, the Company obtained an agreement with the Ejido Miguel Hidalgo to purchase 294 hectares in the northern area of the property. The land title application to complete the transfer was submitted to the Agrarian authorities. Until the title process is completed, the surface rights exist for mineral exploitation under a long term lease agreement. ● Power transmission line route surveyed and environmental study completed, and preliminary positive discussions with landowners for right-of-way advanced. El Creston El Creston is an advanced development-stage molybdenum and copper project located in Sonora, Mexico. The project is expected to generate an average annual production of approximately 23.9 million pounds of molybdenum in concentrate and approximately 16.0 million pounds of copper in concentrate over a 13 year mine life. The Company expects to continue drilling and delineating the deposit in the near term. Project updates: ● Completed two diamond drill holes totaling 457.7 meters in length to further define the A-37 Zone. ● Completed two diamond drill holes totaling 1045.60 meters in length to test the Red Hill Deep Zone. ● On-going studies related to the preparation of the Feasibility Report for El Creston are nearly complete. -5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 CRESTON MOLY ACQUISITION On April 12, 2011, the Company and Creston Moly entered into a definitive agreement pursuant to which Mercator was to acquire all the outstanding common shares of Creston Moly by way of a plan of arrangement.The transaction was approved by the shareholders of Creston Moly and received approval of the Supreme Court of British Columbia.The transaction closed on June 22, 2011. The total purchase consideration was $155.5 million. The consideration paid to acquire Creston Moly is comprised of $23.6 million in cash, 43,051,904 common shares of the Company valued at $118.6 million based on the June 22, 2011 closing price of the Company shares, 2,241,024 Mercator options valued at $3.6 million and 4,294,296 Mercator warrants valued at $5.8 million.The vested Mercator options and warrants were issued to replace existing vested Creston Moly options and warrants. In addition, the total purchase consideration included: transaction cost incurred by the Company of $3.2 million and the fair market value of the previously owned Creston Moly shares of $0.7 million. Creston Moly owns a 100% interest in El Creston, an advanced development-stage moly-copper project located in Sonora, Mexico. Mercator believes that the addition of a world-class development asset like El Creston, which is anticipated to commence development in late 2013, is a strong step towards creating a strong intermediate base metals company with an attractive growth profile. SUMMARIZED FINANCIAL RESULTS The following table presents our unaudited quarterly results of operations for each of the last eight quarters.This data has been derived from our interim consolidated financial statements, which in our opinion; include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information.The unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2010 and 2009. -6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 (in millions, except per share amounts) Three Months Ended Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Revenues Copper sold (pounds) (3) Molybdenum in concentrate sold (pounds) (4) Average realized copper price $ Average realized molybdenum price $ Average COMEX copper price $ Average Molybdenum spot price $ Earnings (loss) from operations ) Unrealized gain (loss) on derivative instruments ) ) ) – – – Unrealized gain (loss) on stock purchase warrants ) ) ) – – Net income (loss) Net income (loss) per share ) Cash flow from operating activities ) – Cash and cash equivalents (including restricted cash) Total assets These amounts have been restated in accordance with IFRS and reflect changes as per Note 4 of the condensed consolidated interim financial statements. These figures are reported in accordance with Canadian GAAP. The Company’s copper concentrate sales are recognized at the COMEX monthly average prices for quotational periods M+1, M+3, or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and to Hayden and Miami, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 40,000 wmt per year in years 2011-2012 and 70,000 dry metric tons (dmt) in 2011-2017. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are FOB mine site. Current off-take agreement is an Evergreen Contract for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. REVIEW OF FINANCIAL RESULTS The Company’s only operating property is Mineral Park Mine in Kingman, Arizona. For the six months ended June 30, 2011, the Company reported a consolidated net income of $17.8 million, or $0.09 per share, compared to a consolidated net income of $11.5 million, or $0.06 per share, for the six months ended June 30, 2010.Consolidated earnings from operations were $27.0 million for the six months ended June 30, 2011 compared to earnings from operations of $5.1 million for the comparable period in 2010. For the three months ended June 30, 2011, the Company reported a consolidated net income of $24.0 million, or $0.12 per share, compared to a consolidated net income of $22.9 million, or $0.12 per share, for the three months ended June 30, 2010.Consolidated earnings from operations were $17.8 million for the three months ended June 30, 2011 compared to earnings from operations of $9.8 million for the comparable period in 2010.Our consolidated net income was significantly impacted by the factors discussed in the following paragraphs. -7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 OPERATING REVENUES AND EXPENSES (in millions) Six Months Ended June 30 Three Months Ended June 30 Revenue Copper revenue $ Molybdenum revenue Silver revenue Other revenue $ Consolidated revenues generated during the six months ended June 30, 2011 were $128.3 million, an increase of $52.9 million, or 70% from revenues of $75.4 million for the six months ended June 30, 2010.Consolidated revenues increased due to increased production and recoveries of copper and molybdenum and higher average realized sales prices for copper and molybdenum sold. The increase in copper and molybdenum production is a direct result of the expanded mine and concentrator activities compared to the six months ended June 30, 2010. Consolidated revenues generated during the three months ended June 30, 2011 were $72.4 million, an increase of $27.5 million, or 61% from revenues of $44.9 million for the three months ended June 30, 2010.Consolidated revenues increased due to increased production and recoveries of copper and molybdenum and higher average realized sales prices for copper and molybdenum sold. The increase in copper and molybdenum production is a direct result of the expanded mine and concentrator activities compared to the second quarter of 2010. Copper Revenue Analysis (in millions, except realized price) First quarter copper pounds sold Second quarter copper pounds sold Six months ending June 30 - pounds sold Average six months realized price per pound sold $ $ Six months ended June 30 - copper revenue $ $ -8 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 Molybdenum Revenue Analysis (in millions, except realized price) First quarter molybdenum pounds sold Second quarter molybdenum pounds sold Six months ending June 30 - pounds sold Average six months realized price per pound sold $ $ Six months ending June 30 - molybdenum revenue $ $ The realized price for copper sold in the above table, excludes the effects of the copper forward sales contracts.A total of 17.0 million pounds of copper forward sales pounds equivalents were delivered in the six months ended June 30, 2011 at an average contract price of $3.12 per pound.The realized loss on the copper forward sales contracts is recorded in the Realized Loss on Derivative Liabilities within the Statement of Comprehensive Income (Loss). The Company has approximately 2.8 million pounds of copper forward sales per month for the remainder of 2011 at an average price of $3.12 per pound.The Company’s copper production that exceeds the amount of copper forward sales is exposed to fluctuation in copper prices (see discussion on “financing activities” regarding copper forward sales). The Company’s copper concentrate sales are recognized at LME average monthly prices for quotational period of one month forward or four months forward (at the buyer’s discretion). The Company’s molybdenum concentrate sales are recognized at world-wide oxide prices less broker discounts at the time of delivery to the buyer. Molybdenum concentrate sales are FOB mine site. The Company’s cathode copper sales are recognized at the NYMEX monthly average price less shipping. During the second quarter of 2011, the Company processed an average of 32,260 tpd. For the last 26 days in March and the first 4 days of April, the Company processed an average of 35,238 tpd. This completed the requirement of our completion guarantee under the terms of the Silver Wheaton agreement for 30 consecutive days of mill operation at an average of 35,000 tons per day. The average ore throughput of 32,360 tpd combined with an increase of mill recoveries to 76.6% for copper and 73.6% for molybdenum in the second quarter of 2011 resulted in Mineral Park Mine reporting record metal production and a decrease of $0.30* in cash cost per pound of copper produced from the first quarter of 2011. *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 20 below. -9 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 Key operating statistics for Mineral Park Mine are presented below: Production Q2 2011 Q1 2011 Q4 2010 Q3 2010 Q2 2010 - Copper in concentrate (000s lbs) - Copper cathode (000s lbs) - Molybdenum (000s lbs) - Silver (oz) Mining Waste (tons) - Ore (tons) - Leach (tons) - Total material mined (tons) Milling - Tons processed - Tons processed per day - Copper grade (%) - Molybdenum grade (%) - Silver grade (opt) Recoveries - Copper (%) - Molybdenum (%) - Silver (%) Copper Concentrate - Dry tons produced - Copper grade (%) - Silver grade (opt) Molybdenum Concentrate - Dry pounds produced - Molybdenum grade (%) On site Operating Costs (1) ($/t milled) $ Pounds of copper produced (000s lbs) *Total cash cost per pound (1) of produced copper $ *Total cash cost per pound (1) of produced molybdenum $ (1) The cash cost per pound of produced copper and molybdenum measure shown is an estimate of the cash cost on a production basis. Site cash costs (including site administration) are divided proportionally based on the percentage of revenue from copper and molybdenum and netting silver equally. This is a non-IFRS performance measure and is furnished to provide additional information. These performance measures are included in this MD&A because these statistics are key performance measures that management uses to monitor performance, to assess how the Company is performing, to plan and to assess the overall effectiveness and efficiency of mining operations. These performance measures do not have a meaning within IFRS and, therefore, amounts presented may not be comparable to similar data presented by other mining companies. These performance measures should not be considered in isolation as a substitute for measures of performance in accordance with IFRS. *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 20 below. -10 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 (in millions) Six Months Ended June 30 Three Months Ended June 30 Operating Expenses Freight, smelting & refining $ Mining and processing Mining and processing expenses increased by $21.8 million and $13.4 million during the six months and three months ended June 30, 2011, respectively, compared to the same periods in 2010. The increases in mining and processing costs for both periods were primarily related to the increase in costs associated with the expansion of mine operations and mill operating capacity as a result of ramping up from Phase 1 and Phase 1.5 expansions at Mineral Park Mine, when compared to the same periods in 2010. Freight, smelting and refining charges increased by $0.8 million and decreased by $0.9 million for the six months and three months ended June 30, 2011, compared to the same periods ending in 2010. The slight decrease in cost is primarily due to an increase in copper concentrate grade shipped of 19% in the three months ended June 30, 2011 when compared to a copper concentrate grade shipped of 15% in the three months ended June 30, 2010. (in millions) Six Months Ended June 30 Three Months Ended June 30 Other Operating Expense Administration $ Stock based compensation Exploration expenditures Amortization and depreciation of mineral property, plant and equipment Administration expenses increased by $7.7 million and $5.3 million during the six month and three month periods ending June 30, 2011 over the comparable 2010 periods.This increase was primarily due to a substantial increase in property taxes at Mineral Park Mine, increases in administrative activities related to the Mineral Park Mine expansion, El Pilar exploration and optimized feasibility study activities, audit and external accounting fees and executive separation arrangements related to the Creston Moly acquisition, when compared to the six month and three month periods ended June 30, 2010. Stock based compensation expense decreased by $0.8 million for the six months ended June 30, 2011. This is primarily due to 1.2 million stock options vesting during the six months ended June 30, 2010. Stock based compensation increased $0.6 million for the three months ended June 30, 2011, over the comparable 2010 period. -11 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 During the six month and three month periods ending June 30, 2011, exploration expenditures increased by $1.2 million and $1.1 million, when compared to the six months and three months ended June 30, 2010. This is attributable to the ramp-up of exploration and feasibility study activities for the El Pilar project during the current quarter. Amortization and depreciation of mineral properties, plant and equipment of $6.0 million and $3.0 million for the six month and three month periods ending June 30, 2011 were consistent with the same periods in 2010. (in millions) Six Months Ended June 30 Three Months Ended June 30 Other Income (Expenses) Finance expense $ ) $ ) $ ) $ ) Loss on long-term debt extinguishment – ) – ) Realized loss on derivative instruments ) Unrealized gain on derivative instruments Unrealized gain on stock purchase warrants The Company earned nominal interest income on its cash and cash equivalents and restricted cash, for the periods ended June 30, 2011 and 2010. Finance expense decreased by $3.3 million and $1.1 million for the six month and three month periods ended June 30, 2011 compared to the same periods in 2010. This is primarily due to the credit facilities the Company entered into on April 26, 2010. Finance expense for the six months ended June 30, 2010 relates primarily to the 11.5% Senior Secured notes which were originally due in February 2012 and which were extinguished in May 2010.The credit facility, along with interest rate swaps, cut interest rates by more than half from 11.5% to an average of 4.69%, representing a savings of approximately $0.6 million per month on the Company’s financing instruments. The Company incurred lender’s fees of $6.4 million in connection with the 2010 credit facilities and this amount was applied proportionately to the funds raised and is being amortized to interest expense using the effective interest method over the terms of the credit facilities. Accretion of provision for site reclamation and closure is classified in the statement of comprehensive income as a finance expense versus an operating cost under previous Canadian GAAP. In the three month period ended June 30, 2010, the Company recorded a $13.5 million loss on long-term debt extinguishment related to the retirement of the 11.5% Senior Secured notes. Realized loss on derivative instruments was $20.0 million and $8.7 million for the six month and three month periods ended June 30, 2011. Respectively, $19.5 million and $8.4 million are - 12 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 related to the copper forward contracts which were closed out and settled in cash.Current market prices of copper are higher than the forward contract prices. The remaining $0.5 million and $0.3 million losses for the six month and three month periods ending June 30, 2010 are due to the interest rate swap arrangement.Both of these arrangements were entered into as part of the new credit facility in April 2010. Unrealized gain on derivative instruments was $0.8 million and $8.2 million for the six month and three month periods ending June 30, 2011. This relates to the decrease in estimated fair value of derivative liabilities for mark to market on the copper forward contracts and the interest rate swap arrangement. Unrealized gains on share purchase warrants were $14.3 million and $8.5 million for the six month and three month periods ending June 30, 2011. This represents a decrease in the fair value of the liability related to the share purchase warrants compared to unrealized gains of $13.1 million and $14.9 million in the comparable six month and three month periods ending June 30, 2010. INCOME TAXES The Company believes that it is likely that the Company will not receive the full benefits of its deferred tax assets. Accordingly, a full valuation allowance has been established as at December 31, 2010 and at June 30, 2011. The income tax provision is nil for the six months ended June 30, 2011 and $0.3 million for the six months ended June 30, 2010. FINANCIAL POSITION, CASH FLOWS AND LIQUIDITY At June 30, 2011, the Company had cash and cash equivalents of $19.7 million compared to $36.2 million at December 31, 2010.At June 30, 2011, the Company had a working capital deficiency of $29.0 million compared to a working capital balance of $3.8 million at December 31, 2010.Historically, our growth has been financed through the sale and issuance of our common shares and other securities by way of equity financings, commercial financing arrangements, and increased cash flow from operations at the Mineral Park Mine. The Company completed commissioning of the Phase 1 mill expansion at the Mineral Park Mine and declared commercial production in April 2009. During 2010, the results of operations improved each quarter and the Company reported income from operations of $5.1 million for the six months ended June 30, 2010, and income from operations of $27.0 million for the six months ended June 30, 2011. The Company expects that the completion of the Phase 2 expansion at the Mineral Park mine and ore processing facilities during the third quarter of 2011 will result in increased copper and molybdenum production by substantial amounts (see 2011 forecast metal production table on page 3). This incremental increase in metal production is expected to be sold at the market rates.Based on these factors, the Company expects its cash and working capital balances to begin increasing after the Phase 2 expansion is complete and in service, anticipated to be in September of 2011. - 13 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 While management believes the medium and long term fundamentals of copper and molybdenum are very good, the Company has structured a risk management program in support of the refinancing and the development plans for the expansion of Mineral Park Mine and its near-term El Pilar project in Mexico. (in millions) Six Months Ended June 30 Three Months Ended June 30 Cash provided by (used in) Net cash from operation $ $ Financing activities Investing activities ) ) Decrease in cash and cash equivalents $ ) $ ) Net Cash from Operations Cash flow provided by operating activities for the six months ended June 30, 2011, was $30.0 million and was generated primarily by $128.3 million of revenues and decreases in non-cash operating working capital balances of $18.5 million partially offset by operating cash costs of $92.3 million and $19.6 million of payments for copper forward sales contracts. Cash flow provided by operating activities for the three months ended June 30, 2011, was $21.5 million and was generated primarily by $72.4 million of revenues and decreases in non-cash operating working capital balances of $10.7 million partially offset by operating cash costs of $50.3 million and $8.7 million of payments for copper forward sales contracts. Financing Activities Cash flow provided by financing activities for the six months ended June 30, 2011 was $14.6 million. On June 22, 2011, the Company entered into a pre-construction credit facility with a group of lenders to provide cash of $25.6 million and the Company realized proceeds from share purchase warrants and stock options exercised of $3.9 million. These financing activities were offset by long-term debt payments of $9.8 million and a $5.0 million increase in restricted cash requirements (an additional $2.7 million of restricted cash was related to the Creston Moly acquisition – see Note 8 of the Financial Statements). Cash flow provided by financing activities for the three months ended June 30, 2011 was $15.9 million. On June 22, 2011, the Company entered into a pre-construction credit facility with a group of lenders to provide cash of $25.6 million. This was partially offset by long-term debt payments of $5.0 million and a $5.0 million increase in restricted cash requirements. As detailed in our December 31, 2010 consolidated financial statements the Company entered into several different financing arrangements and extinguished senior debt units, with the objective of providing sufficient cash flow to support and grow its operations. - 14- MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 Deferred Revenue for Silver Sales In March 2008, the Company entered into an arrangement (the “Arrangement”), and subsequently amended, with a subsidiary company of Silver Wheaton Corp. (“Silver Wheaton”)to sell 100% of its silver production from the Mineral Park Mine over the life of the mine for an upfront payment of $42.0 million (the “Deposit”).Upon delivery of the silver, Silver Wheaton will also pay the Company a fixed price payment per ounce of silver produced equal to the lesser of $3.90 (subject to a 1% annual adjustment starting in the fourth year of silver production) and the spot price at the time of sale. The Company was required to achieve a minimum target rate of 35,000 tons of ore per day over a thirty day consecutive period (the “Minimum Target Rate”) by June 30, 2010 otherwise Silver Wheaton could request repayment of the refundable portion of the Deposit, subject to any subordination agreement.In 2010, the Company amended the Arrangement whereby the date to achieve the Minimum Target Rate was extended to June 30, 2011.In consideration for this amendment, the Company granted Silver Wheaton a right of first refusal on the sale of silver produced from any mining property or concession owned, currently or in the future, by the Company on terms substantially similar to the Agreement or a royalty interest payable on any silver produced from any mining property or concession owned, currently or in the future, by the Company.As announced on April 5, 2011, the Company met the Minimum Target Rate and operated the mill at 35,238 tpd for 30 consecutive days. Equipment Loans The Company enters into various agreements with third parties to acquire the use of equipment utilized at the Mineral Park Mine. The outstanding amounts due are repayable by monthly blended principal and interest payments bearing interest rates ranging from 4.095% to 7.75%, maturing at various dates ranging from January 1, 2011 to December 30, 2015.All agreements are collateralized by the respective mining equipment.During the six months ended June 30, 2011, the Company borrowed an additional $1.5 million for the purchase of a front-end loader and made repayments for the various agreements of $1.7 million (June 30, 2010 - $1.9 million). Investing Activities The Company invested $39.2 million cash in property, plant and equipment for the six months ended June 30, 2011. These payments were primarily comprised of $28.1 million for the Phase 2 mill expansion and $11.1 million for the natural gas turbine installation. During the six months ended June 30, 2010, the Company incurred $10.7 million of capital expenditures related to Phase 1.5 of the mill expansion. During the six months ended June 30, 2011 the Company paid the remaining $1.2 million of the $2.7 million net proceeds interest liability due for the acquisition of Mineral Park Mine. - 15 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 RESTATEMENT The Company has restated its consolidated interim financial statements prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) for the three month and six month periods ended June 30, 2010. The correction of these errors has no impact on the Company’s reported revenue or costs and expenses for the year ended December 31, 2010. Certain items have been reclassified to be consistent with the presentation in the current year. The effect that this restatement has had on the Company’s comparative IFRS interim financial statements during 2010 is shown in Note 20 of the condensed consolidated interim financial statements for the period ended June 30, 2011. The restatement corrects a cut off error affecting copper revenue and certain costs and expenses between first quarter of 2010 and second quarter of 2010. For the three months ended March 31, 2010 the Company understated copper revenue by $6.7 million and certain costs and expenses by $0.9 million which previously instead recognized during the three months ended June 30, 2010. Approximately $2.2 million and $2.9 million of mining and processing costs should have been recognized during the three month and six month periods ended June 30, 2010, respectively, which were instead reported as prepaid expenses and inventory. The restatement reflects the decrease in fair value of the embedded derivative in accounts receivable for copper and molybdenum sales based on forward metal prices.These adjustments were $0.9 million for copper and $0.8 million for molybdenum for the three month period ended June 30, 2010 and $0.7 million for copper and $0.8 million for molybdenum for the six month period ended June 30, 2010. Debt transactions costs of $2.1 million were included in prepaid expenses in the three month and six month periods ended June 30, 2010 which should have been recorded as an expense. Unrealized gain on derivative instruments has been reduced by $5.2 million to reflect the inclusion of the Company’s credit risk in the method of valuation of the derivative instruments, consistent with the method used at December 31, 2010. Interest expense of $5.6 million was disclosed as amortization and depreciation expense in the three month and six month periods ended June 30, 2010. Loss on debt extinguishment of $10.8 million was included in interest expense for the three month and six month periods ended June 30, 2010. - 16 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2011 As Reported Canadian GAAP Adjustments Restated Canadian GAAP Balance Sheet June 30, 2010 Accounts receivable $ $ ) $ Inventories ) Prepaid expenses ) Derivative instruments ) Marketable securities ) Derivatives-copper hedge ) Total Assets ) Accounts payable and accrued liabilities ) Current portion-long term debt – Long term debt ) Derivative instruments ) Deferred income tax liability Total Liabilities ) Deficit ) ) ) Total Liabilities and Equity $ $ ) $ As Reported Canadian GAAP Adjustments Restated Canadian GAAP Statement of Comprehensive Income (Loss) Six Months ended June 30, 2010 Copper revenue $ $ ) $ Molybdenum revenue ) Freight, smelting & refining ) Mining and processing Administration ) Exploration expenditures 59 Amortization and depreciation PP&E ) Income from operations Interest expense ) ) Loss on long term debt extinguishment – ) ) Long term debt transaction costs – ) ) Unrealized gain on marketable securities 8 (8
